Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 recites a computer-readable recording medium.  Although the specification defines “computer-readable storage medium” as a non-transitory medium, the specification did not define what type of medium is included in “a computer-readable recording medium”.   According to MPEP 2111, examiner obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases.  Therefore, examiner interprets the a computer-readable recording medium including any type of medium which includes carrier medium such as signals.  Signals are directed to a non-statutory subject matter.  Thus, claim 1 is rejected under 35 U.S.C. 101 for directing to a non-statutory subject matter.  The examiner further notes that the term a computer-readable recording medium has been used by those of ordinary skill in the art to include signals.  Refer to U.S. Patent 6,286,104 (col. 3, lines 50-56 define storage medium is carrier wave signal) as an example.  Applicant is 
Claims 2-6 are also rejected under 35 U.S.C. 101 for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen (US 20180095746 A1) in view of Cheng (US 20190227902 A1).

Regarding Claim 1, Henriksen (US 20180095746 A1) teaches
A computer-readable recording medium having stored therein a warning matching program for causing a computer to execute a process comprising: 
determining whether or not a pre-modification location where a pre- modification warning is output by a static analysis tool in a pre-modification source code and a post-modification location where a post-modification warning is output by the static analysis tool in a post-modification source code [are used in same processing] (Para 0072, The system determines pairs of matching violations (230), i.e., categorizes particular pairs of violations as matching each other. In general, the system can compare each violation in the snapshot S with each violation in the snapshot T having the same type using one or more matching tests to determine whether the violations are matching violations; Para 0067, a static analysis system receives data identifying violations in a snapshot S and a snapshot T of a project) Examiner comments: Violation in Snapshot S is interpreted to pre-modification warning.  Violation in Snapshot T is interpreted to post modification warning; 
and associating the pre-modification warning with the post-modification warning based on a result of determining whether or not the pre-modification location and the post-modification location [are used in the same processing] (Para 0160, An example system may compute the violations' canonical representations (1420) and represent the violations that match each other using a single instance of a canonical representation associated with the violation representing a coding defect in the snapshot in which the coding defect was first observed (1425). Subsequent canonical representations associated with matching violations, but different from the initial canonical representation, may be mapped in the order in which they appear in the snapshots).

Henriksen did not specifically teach
are used in same processing.

However, Cheng (US 20190227902 A1) teaches 
are used in same processing (Para 0018, The bug density represents how prone the source code file is to software bugs based on the changes made, over time, to a file to correct bugs. The bug density relies on the assumption that software bugs tend to cluster in the same location and that past locations of a software bug are good predictors where other bugs may be found).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Henriksen’s teaching to Cheng’s in order to train and utilize machine learning model to generate risk scores has modules executed by processors to extract complexity features including counts of programming elements in source code file from source code file (Cheng [Summary]).

Regarding Claim 2, Henriksen and Cheng teach
The computer-readable recording medium having stored therein the warning matching program according to claim 1, wherein in the determining, it is determined whether or not the pre- modification location and the post-modification location are used in the same processing based on whether or not a pre-modification method including the pre-modification location and a post-modification method including the post- modification location are same (Henriksen [Para 0086, The system determines location-based matches (420). In general, two violations are a location-based match if they occur in corresponding files in each snapshot and occur at a same or a similar location within a pair of corresponding line ranges, as will now be described in more detail]).

Regarding Claim 3, Henriksen and Cheng teach


Henriksen did not specifically teach
wherein in the determining, it is determined whether or not the pre- modification location and the post-modification location are used in the same processing based on a call relationship between a pre-modification method including the pre-modification location and a post-modification method including the post-modification location.

However, Cheng (US 20190227902 A1) teaches 
wherein in the determining, it is determined whether or not the pre- modification location and the post-modification location are used in the same processing based on a call relationship between a pre-modification method including the pre-modification location and a post-modification method including the post-modification location  (Para 0036, A dependency graph is constructed for the code base to reflect the dependency relationships between the different software files in the code base (block 204). In one aspect, the dependencies are based on method call relationships between files. A method call relationship is where a method is invoked in one file and the implementation for the invoked method exists in a different file. For example, if file A contains method foo that calls method bar and the implementation of method bar in file B, then file A is considered dependent on file B).



Regarding Claim 6, Henriksen and Cheng teach
The computer-readable recording medium having stored therein the warning matching program according to claim 1, for causing the computer to execute the process further comprising calculating a code similarity between a source code around the pre- modification location and a source code around the post-modification location (Henriksen [Para 0100, The system determines whether the corresponding line ranges are identical (550). For example, in FIG. 6, the line range 611 and the line range 612 are identical; Para 0101, If the line ranges are identical, the system determines whether the locations of a violation within the line ranges are identical (branch to 555)]), 
wherein the determining is performed by the computer when the code similarity is greater than a predetermined threshold value (Henriksen [Para 0091, The system can compute a measure of identical lines between the files. If the measure satisfies a threshold, e.g., 90% identical, 95% identical, or 99% identical])).

Regarding Claim 7, Henriksen (US 20180095746 A1) teaches
A computer-based method of warning matching, the method comprising: 
The system determines pairs of matching violations (230), i.e., categorizes particular pairs of violations as matching each other. In general, the system can compare each violation in the snapshot S with each violation in the snapshot T having the same type using one or more matching tests to determine whether the violations are matching violations; Para 0067, a static analysis system receives data identifying violations in a snapshot S and a snapshot T of a project) Examiner comments: Violation in Snapshot S is interpreted to pre-modification warning.  Violation in Snapshot T is interpreted to post modification warning; 
and associating the pre-modification warning with the post-modification warning based on a result of determining whether or not the pre-modification location and the post-modification location [are used in the same processing] (Para 0160, An example system may compute the violations' canonical representations (1420) and represent the violations that match each other using a single instance of a canonical representation associated with the violation representing a coding defect in the snapshot in which the coding defect was first observed (1425). Subsequent canonical representations associated with matching violations, but different from the initial canonical representation, may be mapped in the order in which they appear in the snapshots).

Henriksen did not specifically teach


However, Cheng (US 20190227902 A1) teaches 
are used in same processing (Para 0018, The bug density represents how prone the source code file is to software bugs based on the changes made, over time, to a file to correct bugs. The bug density relies on the assumption that software bugs tend to cluster in the same location and that past locations of a software bug are good predictors where other bugs may be found).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Henriksen’s teaching to Cheng’s in order to train and utilize machine learning model to generate risk scores has modules executed by processors to extract complexity features including counts of programming elements in source code file from source code file (Cheng [Summary]).

Regarding Claim 8, Henriksen (US 20180095746 A1) teaches
A warning matching device comprising: a memory; and a processor circuit coupled to the memory, the processor circuit being configured to perform processing, the processing including: determining whether or not a pre-modification location where a pre- modification warning is output by a static analysis tool in a pre-modification source code and a post-modification location where a post-modification warning is output by the static analysis tool in a post-modification source code [are used in same processing] (Para 0072, The system determines pairs of matching violations (230), i.e., categorizes particular pairs of violations as matching each other. In general, the system can compare each violation in the snapshot S with each violation in the snapshot T having the same type using one or more matching tests to determine whether the violations are matching violations; Para 0067, a static analysis system receives data identifying violations in a snapshot S and a snapshot T of a project) Examiner comments: Violation in Snapshot S is interpreted to pre-modification warning.  Violation in Snapshot T is interpreted to post modification warning; 
and associating the pre-modification warning with the post-modification warning based on a result of determining whether or not the pre-modification location and the post-modification location [are used in the same processing] (Para 0160, An example system may compute the violations' canonical representations (1420) and represent the violations that match each other using a single instance of a canonical representation associated with the violation representing a coding defect in the snapshot in which the coding defect was first observed (1425). Subsequent canonical representations associated with matching violations, but different from the initial canonical representation, may be mapped in the order in which they appear in the snapshots).

Henriksen did not specifically teach
are used in same processing.

However, Cheng (US 20190227902 A1) teaches 
The bug density represents how prone the source code file is to software bugs based on the changes made, over time, to a file to correct bugs. The bug density relies on the assumption that software bugs tend to cluster in the same location and that past locations of a software bug are good predictors where other bugs may be found).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Henriksen’s teaching to Cheng’s in order to train and utilize machine learning model to generate risk scores has modules executed by processors to extract complexity features including counts of programming elements in source code file from source code file (Cheng [Summary]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen (US 20180095746 A1) in view of Cheng (US 20190227902 A1), further in view of Cimadamore (US 20160299831 A1).

Regarding Claim 4, Henriksen and Cheng teach
The computer-readable recording medium having stored therein the warning matching program according to claim 3. 

Henriksen and Cheng did not teach


However, Cimadamore (US 20160299831 A1) teaches
wherein in the determining, a set similarity between a set of methods that call the pre-modification method and a set of methods that call the post- modification method is used as the call relationship (Para 0004, the particular methods selected for one or more overloaded method calls may have to match the methods that would have been selected in the original (untransformed) source code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Henriksen and Cheng’s teaching to Cimadamore’s in order to implement a code analysis tool, that includes instructions for storing indication of refractory option by including a particular proposed code transformation (pct) recommended combination (Cimadamore [Summary]).

Regarding Claim 5, Henriksen and Cheng teach
The computer-readable recording medium having stored therein a warning matching program according to claim 3.

Henriksen and Cheng did not teach


However, Cimadamore (US 20160299831 A1) teaches
wherein in the determining, it is used as the call relationship whether or not a same method as the pre-modification method is included in the post- modification source code and the same method calls the post-modification method (Para 0004, the particular methods selected for one or more overloaded method calls may have to match the methods that would have been selected in the original (untransformed) source code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Henriksen and Cheng’s teaching to Cimadamore’s in order to implement a code analysis tool, that includes instructions for storing indication of refractory option by including a particular proposed code transformation (pct) recommended combination (Cimadamore [Summary]).

Notice of References Cited
Sisman (US 20190196934 A1) is related to a method of searching a corpus including a plurality of files includes automatically determining, using a processor, a historical ranking for each file using respective changeset information. Search term(s) of a query are received. A textual ranking is determined for each file using the search term(s) and contents of that file.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/AMIR SOLTANZADEH/             Examiner, Art Unit 2191     


/WEI Y ZHEN/             Supervisory Patent Examiner, Art Unit 2191